Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 1 of 271




                 EXHIBIT 51
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 2 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 3 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 4 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 5 of 271




                 EXHIBIT 52
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 6 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 7 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 8 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 9 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 10 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 11 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 12 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 13 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 14 of 271




                 EXHIBIT 53
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 15 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 16 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 17 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 18 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 19 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 20 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 21 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 22 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 23 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 24 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 25 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 26 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 27 of 271




                 EXHIBIT 54
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 28 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 29 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 30 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 31 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 32 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 33 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 34 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 35 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 36 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 37 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 38 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 39 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 40 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 41 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 42 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 43 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 44 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 45 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 46 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 47 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 48 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 49 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 50 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 51 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 52 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 53 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 54 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 55 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 56 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 57 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 58 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 59 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 60 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 61 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 62 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 63 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 64 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 65 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 66 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 67 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 68 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 69 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 70 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 71 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 72 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 73 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 74 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 75 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 76 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 77 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 78 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 79 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 80 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 81 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 82 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 83 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 84 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 85 of 271




                 EXHIBIT 55
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 86 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 87 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 88 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 89 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 90 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 91 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 92 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 93 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 94 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 95 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 96 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 97 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 98 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 99 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 100 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 101 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 102 of 271




                  EXHIBIT 56
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 103 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 104 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 105 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 106 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 107 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 108 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 109 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 110 of 271




                  EXHIBIT 57
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 111 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 112 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 113 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 114 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 115 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 116 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 117 of 271




                  EXHIBIT 58
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 118 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 119 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 120 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 121 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 122 of 271




                  EXHIBIT 59
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 123 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 124 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 125 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 126 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 127 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 128 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 129 of 271




                  EXHIBIT 60
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 130 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 131 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 132 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 133 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 134 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 135 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 136 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 137 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 138 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 139 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 140 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 141 of 271




                  EXHIBIT 61
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 142 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 143 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 144 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 145 of 271




                  EXHIBIT 62
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 146 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 147 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 148 of 271




                  EXHIBIT 63
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 149 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 150 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 151 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 152 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 153 of 271




                  EXHIBIT 64
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 154 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 155 of 271




                                                               WHO
                                                               WE ARE
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 156 of 271




                                                 WHO
                                                 WE ARE
                                                            Middle East is an investment company with
                                                            over US$700m worth of Assets Under
                                                 Management. We are headquartered in Dubai and are
                                                 structured to invest in various sectors globally. Our
                                                 portfolio spans across Asia and Europe.
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 157 of 271




                        STRATEGY
              Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 158 of 271



                                            STRATEGY
                     The TGI portfolio is diversiﬁed across operating companies as well as hard
                     assets. We balance the portfolio through cash generating investments as well as
                     growth stage companies. Real Estate and mature industries provide us with the
                     stability to re-invest our capital into high growth and opportunistic ventures.




  FMCG                                                    Dairy                                        Retail




Real Estate                                     Logistics and Distribution                              IT
    Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 159 of 271




                                             FMCG
                                             Our manufacturing and branding experts deliver the top quality
                                             products. We understand supply chain management to the
                                             very core. Our FMCG companies employ over 2,500 people and
                                             generate an aggregate top-line of over US$350 million.


                                             DAIRY
SECTORS                                      Through years of R&D, we have developed some of the best
                                             recipes for cheese and yogurts. We are now expanding our
                                             reach into the CHINA and ASEAN countries.


                                             RETAIL
                                             Collectively, TGI carries over 300 years of Retail experience
                                             spanning from the big supermarket chains to the nimble
                                             convenience stores. Our detail lies in the asset utilization.
   Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 160 of 271




                                            REAL ESTATE AND HOSPITALITY
                                            Our team has a track record of investing and exiting over
                                            US$1.5 billion worth of real estate and hospitality transactions
                                            worldwide.


                                            LOGISTICS AND DISTRIBUTION
SECTORS
                                            This segment generates an annual top-line of US$400 million
                                            for the portfolio. We oﬀer 3PL services for a select range of
                                            clients within the FMCG space as well as act as distributors for
                                            many European top brands.


                                            IT SERVICES
                                            Our footprint into the IT services segment boasts of a Platinum
                                            Partnership with SAP. We implement SAP systems for our
                                            clients as well as oﬀer consulting services.
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 161 of 271




               OUR PHILOSOPHY
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 162 of 271

                           OUR
                       PHILOSOPHY
               We focus on industries that we understand best.

               Capital preservation is our ﬁrst priority. As such, we track
               stringent risk management metrics to ensure that our
               portfolio remains cash positive.

               We take majority or signiﬁcant minority interests in the
               companies we invest in. We adopt a hands-on approach
               towards managing our portfolio companies.

               We deploy industry experts with the top management of
               each portfolio company that we invest in.

               Simple but powerful KPI’s help us measure the
               performance of our investments. We work closely with
               the top management of our portfolio companies to set
               tangible and realistic targets.

               We follow high ethical standards and strive for excellence
               and professionalism in our conduct.
      Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 163 of 271




                                                               urnaround of Bulgartabac Holding AD after
                                                               privatization, a public listed company in
                                                           Bulgaria with a top line of US$320m.

                                                           Turnaround of Yuri Gagarin, a public listed
                                                           company in Bulgaria specializing in industrial
                                                           printing and producing cigarette ﬁlters with a top

OUR TRACK RECORD                                           line of US$50m.

                                                           Growing dairy business Lacrima from scratch to a
                                                           top line of US$50m within two years. We are now
                                                           penetrating the Asian markets with JVs across
                                                           China, Thailand and Vietnam.

                                                           Expanding a logistics and distribution company
                                                           ELD, from a top line of US$30m to US$500m within
                                                           three years.

                                                           Managing a US$300m Real Estate Fund to diversify
                                                           across income producing and development risk.
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 164 of 271




                 OUR PORTFOLIO
                                        Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 165 of 271




                                                                       OUR PORTFOLIO




    Bulgartabac is a fast growing tobacco              Yuri Gagarin is a leading manufacturer of           BG Business Solutions Ltd. is an innovative         Lacrima is a producer of Dairy products and
company oﬀering wide range of high quality            multi-colour printed packaging and labels of        IT company oﬀering complete solutions for:            has in-depth experience in the procuring,
brands at competitive prices. It is a leader in        cardboard and paper for cigarettes, food,             business process management; top end                purchasing, processing and realization of
 Bulgarian market and continues to expand                  cosmetic and other industries. The                  consulting services; ERP information            milk and milk products. The company is now
  its presence in international markets. Its          company’s total assets are worth US$45m.            systems implementation and support; and IT           growing globally and penetrating the South
 production facility consists of two cigarette                                                              infrastructure solutions and services. The          East Asian markets with JV’s across China,
    factories and one tobacco processing                                                                  company is an oﬃcial SAP Platinum Partner                       Thailand and Vietnam.
    factory. Bulgartabac is a public listed                                                                  providing SAP education and programs.
    company with a top line of US$320m.




                                Tabak Market is a retail chain with 800         Express Logistics and Distribution is one of        Doreco is a leading procurer of specialized
                              kiosks in Eastern Europe. It has seen a 22           the biggest distribution and logistics              materials for the printing industry.
                              times increase in sales between the period        companies in Bulgaria with logistics centers
                                of 2013-2015. Company’s net sales for                           in 13 cities.
                                   2016 are budgeted at US$250m.
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 166 of 271




                                                                CONTACT
                                                                   TGI Middle East
                                                                Floor 18, Concord Tower
                                                                    Dubai Media City
                                                               PO Box 75308, Dubai, UAE
                                                                 T: +971 (0)4 399 8342
                                                                 F: +971 (0)4 399 8346
                                                                www.tgimiddleeast.com
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 167 of 271




                  EXHIBIT 65
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 168 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 169 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 170 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 171 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 172 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 173 of 271




                  EXHIBIT 66
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 174 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 175 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 176 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 177 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 178 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 179 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 180 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 181 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 182 of 271




                  EXHIBIT 67
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 183 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 184 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 185 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 186 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 187 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 188 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 189 of 271




                  EXHIBIT 68
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 190 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 191 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 192 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 193 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 194 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 195 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 196 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 197 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 198 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 199 of 271




                  EXHIBIT 69
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 200 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 201 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 202 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 203 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 204 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 205 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 206 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 207 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 208 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 209 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 210 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 211 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 212 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 213 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 214 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 215 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 216 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 217 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 218 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 219 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 220 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 221 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 222 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 223 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 224 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 225 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 226 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 227 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 228 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 229 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 230 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 231 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 232 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 233 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 234 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 235 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 236 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 237 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 238 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 239 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 240 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 241 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 242 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 243 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 244 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 245 of 271




                  EXHIBIT 70
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 246 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 247 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 248 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 249 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 250 of 271




                  EXHIBIT 71
                                                       ("'C' Preya
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 251 of 271


            9I(paHC.li£UlU'bHC
                                       (/)peR
                                                             r
                                      IIpeBOAH OT H Ha 'IY)I(AH eJHIIH
                                                                        7'ransfations
      rp. BapHa, yn. H.   Bant~apos   NQ 3, ax. r, er. 8, o<j>"c 21, ren. +359 52 712 522, <j>aKc +359 52 712 533
                                       e-mail: freyatranslations@gmail.com
                                                                                            Translation from Bulgarian
                            A YR PROPERTY DEVELOPMENT AD
                                    (Declared bankrupt)

TRUSTEE IN BANKRUPTCY
Ganka Kolyovska, Mrs.
Sotia, kv.Musagenitsa
I a Climent Ohridski Blvd, office 2
Tel.: 02 870 05 02;
mobile: 0888391174;
E-mail: svndic~ilabv.bg

To:               THE CREDITORS OF A YR PROPERTY DEVELOPMENT AD
                  In case 730/2013 before the Shumen District Court


                                                     REQUEST
                     From Ganka Kolyovska, permanent trustee in bankruptcy

DEAR CREDITORS,
I was elected by the votes of almost all creditors (holding 99.99% of the claims where the
creditor holding a claim in the amount of 0.01% did neither participate nor send his/her
representative) at the meetings. The same percent of creditors' votes approved all my actions
both at the creditors' meeting held on October II, 2013 and at the meetings held on April 15,
2014 and June 30, 2014.
For me, acting as the trustee in bankruptcy, the resolutions adopted at the above
mentioned creditors' meetings are the uncontested evaluation of my work, and this
evaluation is the highest possible one.
Meanwhile starting from September 2013 till present numerous actions have been taken
against me, which seriously hamper my work, both personally (also affecting my family) and
professionally. All these actions are aimed at one and the same purpose of removing me from
the post of trustee in bankruptcy for Ayr Property Development AD ("APD") by employing
any means outside the court action. It is a publicly known fact that all the attacks against me
were undertaken by the representatives of First Investment Bnk AD ("FIB") and by persons
engaged by the latter. What this bank wants from me is to do certain things and take certain
actions in their favour, which in my opinion run absolutely counter to the laws therefore I
refused to do so. Moreover if the actions required by FIB were taken, the trustee would
violate not only the Commercial Act ("CA") but the Criminal Code ("CC") too.
FIB cast imputations on me, on my family and on the business companies for which I work
as a trustee, and also addressed to the Ministry of Justice, the Supreme Judicial Council and
the National Revenue Agency. Since the bank failed with the 18 audits caused to be made of
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 252 of 271

                                                                                              2

all the companies for which I work, since nothing was achieved by the inspections caused
to be made by the officials of the Inspectorate of the Supreme Judicial Council and the
Ministry of Justice (all of which have found that no violations existed) and since it failed to
achieve its goals with the attack against me and my family by employing the media and the
bodies of the National Revenue Agency, currently an attempt is being made to achieve some
result by an abuse of right in case 730/2013 before the Shumen District Court ("ShDC").
What I mean is as follows:
Today, this July 11, 2014 representatives of UniCredit Bulbank AD advised me of the
contents of FIB's Motion of Ref. No.3838 filed on July 9, 2014 at 16:45 with the Shumen
District Court, which seeks an interim trustee to be appointed in the case, because according
to the Art.717n CA creditor I don't meet the requirements of Art.655 CA. This is absolutely
not true as of present and the creditor should have known the laws, meaning that it is not
entitled to make the requests contained in the motion. But the motion speaks for itself- it
was filed within less than 24 hours after the Ruling delivered by the Sofia City Court
("SfCC") in case 756/20 I 0 was sent to be published on the Commercial Register (there is no
way for someone who is not a party to the case and has no points of contact with the debtor
and the creditors to find out immediately "by chance" of any action in a case, which is none
of this someone's concern). FIB has sent the Motion requesting my removal from office
even before I myself became aware of this act of the Court (the SfCC). The motion
contains a proposal for the trustee, who served as an interim trustee in the case heard by the
 Sofia City Court, to be appointed as the new interim trustee in this case ... until present the
 trustee appointed by the SfCC in case No.756/2010 has not yet exercised his powers to
 contact me for the purpose of "defending" the interest of the creditors, for which the
 replacement in the SfCC was made. Meanwhile however he gave his approval for an
 appointment to be made in case 730/2013 before the ShDC. All this was made before I could
 succeed in exercising my right to notify with due care not only the Court but also the
 creditors, which I did as soon as I received the information available on the Commercial
 Register kept by the Registry Agency. By a notice dated July 9, 2014 addressed to the
 Bankruptcy Court and the Creditors I advised them of the changes in the circumstances
 occurred in that certain case (case No.756/2919 in the SfCC), which in case of any
 unfavourable development might affect the instant case.
Currently I'm preparing an appeal from Ruling No.7567 of July 2, 2014 delivered by SfCC
in case No.756/2010, as published on the Commercial Register kept by the Registry Agency
on July 8, 2014.
Despite that the grounds for trustee's replacement as alleged by FIB are non-existent, I'm of
the opinion that other grounds exist for my replacement as trustee, which I believe that you
as creditors should discuss and weigh. What I mean is as follows:
During the past weeks I was the target of a monstrous to say the least pressure exerted on me
as well as threats for my actions as the trustee in this case. Some of them were even made as
a show off in public, before all the creditors. Once again not only me, but the members of my
family too, were subjected to harassment, threats, phone calls by so called "well-wishers" ...
For the first time I feel seriously threatened and even endangered. This affects my daily work
and in fact makes it impossible for me to continue with exercising my powers. Given the
existing situation I have to request to be replaced immediately, otherwise this could lead to
serious consequences for me as a professional and also to harming the interests of the
creditors and the debtor.
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 253 of 271

                                                                                                       3
I'm aware of your request for a Creditors' Meeting to be called for the purpose of selecting
a second trustee in bankruptcy, but this shall not change the situation affecting my work,
which also has an immediate effect on all of you. But the provision of Art.660, Para I
about exercising my powers with due care and the timely notification of the creditors as well
as the diligent attitude, which I have to observe obligate me to also consider the issues from
the perspective of your interests.
Therefore,
I hereby advise you of the circumstances detailed above and with a view to the scenario set
forth in Art.657, Para 1(4) CA dealing with the possibility to request trustee's IMMEDIATE
discharge and replacement if you find it necessary and pursuant to Art.657, Para 8 CA
propose to the Court a person to be appointed as trustee in accordance with your interests
presented in the bankruptcy proceedings of Ayr Property Development AD.
Date: July II, 2014

                            Respectfully:
                            Signed
                            Ganka Kolyovska, Trustee in Bankruptcy for APD
Rectangular stamped seal of Ganka Kolyovska, Trustee in Bankruptcy; commercial case
730/2013 of the Shumen District Court.

The undersigned, Boryona 1/ieva Stefanova, hereby attest that this is a true and correct translation from
Bulgarian into English of the attached document- Trustee's in Bankruptcy Request to the Creditors of Ayr
Property development AD. This translation has 3 (three) pages.
                                                                     - :::·~- :~~ \~:~~7~.-.::~·..'·
                                                                 . ,....<('\. P ..!:.-1 ' VJ/;fi:.:,
        Translator:   B-o-ry-'a'-n+a-ll..:..ie_,va(f-S-t-efi-a-no_v_a-....,(~if-~.,..~~-;;::~,~~~
                                                               ;;.-;p'2_1?NA /.~·
                                                                \~r,>. - • ""'
                                                                      ···C·:~c:,~~~
     Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 254 of 271




                     "EbP llPOITbPTllllEBEJIOITMbHT" All
                         B 1-lCC'bCTOHtJJHOCT, T.l.l,. N~   730 no   On11C3 3a   2013   rO.DJ!Ha H<l   woe
C11Hl!HK
raHKa KOJlbOBCKA
Co¢an, KB.''Mycaretuiua''
EyJJ. ,K11. Oxpu.ncK!i" Ia, oQ1.2
Ten. 02 870 05 02 0888391174·
e-mail: svndic@abv.bg
                                                                                                             ,[lo:
                                                                                             KPE,[Il1TOPl1TE HA
                                                                         ,EbP IIPOJ1bPTl1 ,[IEBEflOIIMbHT" A,[\

                                                                                       110 T.!l. 730/2013 Ha lliQC
                                                                      no onuca ua JllYMEHCKl1 OKPb)KEH Cb,[l



                                                     MOJIEA

                              OT ranKa 5!nena KoJJbOACim- I!OCTO~HeH CHHilH](

         YBA>KAEMH KPE,[Il1TOPJ1,

       rb6paHa CbM C rnaCOBeTe Ha fiO'!TH BCH'!KH Kpell!iTOp11 /99,99%/, KaTO Kpe,UI1TOpbT C
B3CM3IIt " paJMep Ha 0,0 I% He yqacma n 3aCC/J.aHHJITa 11 He IBopama npe,ucraBI1Ten/. Cbc cLumJI
npou,eHT     OT fJiaCOBeTe       Ha    Kpe,UHTOpHTe          Ca   O)l06peHH         BCfPJKH        MOH   ,ne:H'CTBH5I,   !i:aKTO   Ha
Cb6pauHero Ha Kpe.unTOpHre, npone)leHo a a 11.10.2013 r., TaKa H a a Cb6paH!1J!Ta, rrpone,unm Ha
]5.04.2014 r. 1130.06.2014 I'O,UHHa.
         Ja MCH l\:3TO CIUI,[J,UK, llOCOqCHHTC pelliCHIHl I-13 Cb6paHHHT3 Ha H:pC,li.l-ITOpHTC ca
GeJcnopnaTa OI-'Cinca Ja MOHTa pa6oTa, a TH e                     Bb3MO,Klto       nali-BncoKaTa.
         B CblUOTO BpeMe OT M. CeilTCMBpH 20!3 fO)lllHa H llO MOMeHTa cnp~MO MCH Ca
peaJJH3HpaHH CTOTHIJ.H ,UCHCTBHJI, KO!ITO 3aTOpM03JIBaT MO~Ta pa6oTa, Cb3,UaBaT cep1103HH rrpe'!KH
B JIH'leH, CCMeeH 11 CJl)'JKe6eH llJl3H. l..(ema 6e e,UHa e,UHHCTBCHa - ll3 61.!(3 OTCTpaHeHa K3TO
CHHI!HK Ha ,EbP l1POITbPTl1 ,[\EBEJ10!1MbHT" A):( c ITOJI3B3HCTO Ha cpe,UCTBa H3BbH 11CJIOTO.
06mecrnerro H3BCCTHO e, qe UJIJJaTa araKa cperuy MeH e oT npei!CTaBHTenHre Ha ,fll1E" A,[l 11
aHra:>KupaHn or TJIX n111.1.a. HcKaHeTo Ha TaJH 6aHKa e ,ua H3Bbpma noco,Iena or TIIX ,ueHCTBHII B
HXHa noma, KOHTO no MOII npeueHI<a KaTeropwmo nponmope'!aT aa 3aKOHa 11 no TaJH npH'!HHa
ca on<a3aim OT Men. Hemo rroseqe, aJ<o HCKaHHTe or ,!1115" A,[\ .uelicTBHII ce H3Bbpwar,
CHH.UHKbT me uapyma He caMo T3, HO 11 HK.
         OT ,DJilfi" AJJ.. 6Jixa H3ITpaTeHH cHrHaJIH cpell(y MeH, MOeTo ceMei1cTBo H TbproBcio1Te
.up)'lKCCTBa, n KOHTO pa6oTJI Karo I!JiblKHOCTHO nm1e C11HilHK s Ml1, BCC, HAD. Cne.u Karo He
ycn•xa 18-Te peBH311H cnp>!MO BCH'lKH .upyl!<ecTBa, c KOHTO HMaM CJJ)'JI<e6uH OTHOilleHHII, cne.u
 KaTo aumo He 6e nocTHrnaro c npe,UH3BHKarmTe rrponepi<H Ha HucneKTopaTa Ha BCC H Ha Ml1
 /npl1KJUO'YIU1H C KOHCTaTaUHH 3a llHIICa Ha Hapyme:m~u:l./, cne)J, I(aTO He DOCT11TH3                                   u:enHTe   CH
 aTaKaTa cpe!Uy MCH 11 MOeTO CCMeiiCTBO, peaJU!3!1p3Ha 4pe3 MCI!IIH 11 oprmmTe Ha HAfl, B
 MOMeHTa ce npasH omn .ua ce nocnrnre pe3ynTaT cT.c 3JJoynoTpe6a c npauo no T..u.730 no onuca
 3a 2013 Ha UJQC. l1MaM npe,UBHil CJJC.UHOTO:
         ,[\HeC, 11.07.2014 fO.UHHa, 6l!X yuC,UoMe!Ia OT npe,UCTaBHTemne Ha ,YHHKPE,[(J1T
 5YflEAHK" A,[\ 33 TCKCW Ha Mon6a OT ,II!1E" A,[\, BX ..N'23838 OT 09.07.2014 r., IIOI\a.J.(eHa B
 16,45 '!. B JllQC, C KOIITO ce HCK3 HaJHa'laBaHe 113 CJJY~<e6eH CHH,U!JK 110 llCJIOTO, n,li KaTO C!lOjJC).!
 I<pe,urnopa no 'IJI. 717H or T3, ne ouosapl!M aa !13HCKBaHHHTa 11a '!Jl. 655 or T3. Toua
 KaTeropl1t.HJQ He e B~pi-10 B ceraUJHH51 MQMeHT H Kpe~VlTOpbT He MQ){(e )la He e H3JJCHO CbC 331COHa,
 T.e. t.Ie H>tt\W npaeo na npe.U5!BeHHTe c MOJJ6aTa npeTeHI.J}IH. I-Io cm..mTa MOJ16a rosopH .nocTaTr:.YHO
     Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 255 of 271




- no):(H/leHa e B paMione Ha no-Ma.JJKO oT                24    'Iaca c,TC,/.\ H3npa!I1aHe na Onpe):(cnenne-ro no T.):(.
756/2010 Ha ere B TP iH5JM3 KaK llJUCOH, KOHTO HC e CTpana no L\CJJOTO H                                                   H~Ma           llOpH ):(OflHpHa
TO'l](3 C ).\Jl1,)!(HHK3 H KpC.l]HTOjJHTe, He3a6aBHO ,cJiy'laHHO" ).\a Y3Hae 33 ):(CI1CTBHe flO ):(CJJO, KOCTO
nero 3aCHra/. Mon6aTa Ha            ,flME" A)], n         MO>JTa cMana e umpaTena npe11H caMaTa a311a CbM
ymamt 3a      mcra       Ha c'hi\3 /ere;, HanpaBeHo              e rrpei\JIO~\eiUJe                    3a cnylKc6eH CHHI\HK                        11a    6b,/.\e
CbU]OTO miUe, Ha3H3'1CHO 33 CJfYJKe6eH CHHL\HK no coqmiiCKOTO ,1.\CJJO ... , JJ.O HaCTOll!J.lHJl MOMCHT
Ha3H3~CHHJ!T DO T.JJ..756/2010 Ha Cre C!1HJJ.HK He Ce e 0Cb!J.lCCTBH'1 11paBOMO!I1HJ!T3 CH Ha
KOHTa!CTH C MCH, Ha ,3ali1IlTa" H3 IU!TepecHTe Ha KjJCL\!lTOpHTC, 33 KOHTO e HanpaseHa CM~HaTa B
CrC. B C1,1J.l0TO BpeMe e )\a.Jl CbJ'JlaC!1e 33 Ha3Ha'-!3B3HC no T.JJ..730/2013 Ha lli0e.l1 BCH'!KO TOBa
DjJCJJ.H JJ.a peru1H3HpaM DjJa.JlOTO CH HB JJ.06pOCbBCCTHO yse)lOMJICHHC He CBMO Ha Cb)\3, HO H Ha
KjJC):(HTOpwre, KOeTo na11paBHX H~3a6asno cJJeA KaTo noHy'lHX HHrjlopMBUH~ 4pe3 TP Ha AB. C
yBe}:\OMJICI!He OT 09.07.2014 rO):(Ill!B JJ.O C1,):\3 flO HCCbCTOl!TCJJHOCT H !lO KjJC!lHTOjJHTC, flOCO'l!1:X
H3CT&mrmne npoMeHH B o6cTOl!TCJJCTBa 110 KOHKpeTHo ,1.\eJJo IT.JJ..756/2010 r. Ha Cf'C/, KOHTO npH
He6naronpHJ!THO jJEGBHTHC 6HXa UMa.JTI1 !lOCJIC,/.\Hl.(H H 110 H3CTOll!J.lOTO JJ.CJIO.


        B MOMCHTa ITO.l1rDTBl!M JKa.J16a cpeLt\Y 011peJJ.eJJeHHe N27567 oT 02.07.2014 r. no T.i\.756
no ormca 3a 2010 Ha Cf'e, 11y6JIHeyBaHo B TP Ha AB Ha 08.07.2014 r.
        BbnpeKH JIHncaTa Ha UHTHpaHOTO OT ,fil1J3" A}J, OCHOB3HHe 33 CMJ!H3 na CHHJJ.JJK3,
C'IHTaM 'IC e Ha JIHL(e JJ.pyro OCHOB3HHC 33 MOl!Ta CMllHB, KOeTO B !C34CCTBOTO Ha KpC!\HTOpH
c•mnM, 'le cne.11sa JJ.a o6Cb.[1HTe n ,1.\B 11peueHHTe. A Toe cJJeJJ.HOTO:
        IIpe3 nocne.[1HHTe ce):(MnUH cnpaMo MeH e np!iJJOli<eH MCKO KEGBHO 'lY JJ.OBHIQea H3TI1CK H
3311JJ3XH   33     ):(CHCTBHJ!Ta    Mil   K3TO      C11H)1HK     no     H3CTOJ!li10TO                   ):(eJIO.    lliKOil                OT    Tl!X     ):(OpH
J:\CMOHcrpaTHBHO ny6nwmo ornpaneHH npe,l1 BCH'IKH Kpei\HTOpn. OniOBO He ca.Mo EG, HO 11
CCMCHCTBOTO         MH      6e     no):(JfOll<CHO    Ha    TOjJM03,               33DJI3X.H,            TeJJCipOHHH                   o6al!(,l1aJI11J!        Ha
,)1o6po>Kenaremr" ... 3a 11LpBir TibT ce 'l)'BCTBaM cepH03HO H3mrameHa H !\OPH 3acTparneHa. Tona
ce   OTjJa:3JlB3    H3     ClKC)lHCBimTa     MH     pa60T3       H     H3         JljJ3KTHK3            BO):(H      ):(0      HCBL3MOlKHOCT                   113
OCb!J.lCCTBJ!B.aM npaBOMO!I111J!Ta CH. fipH TOBa f!0JJOJKCHI1C CbM ):(Jf'bJKHa i\3 ITOHCKaM MOUa
HC336aBHa CMJ!Ha, TbH K3TO ):(pyrOTO MOJKC ):(3 }:\OBC!\C K3KTO 110 cepH03HR·riOCJJC):(HU!1 cnpl!MO MCH
K3TO 40BC!C H CJICUHlDIHCT, TaKa II ):(0 yBpe)!(Jl.aHe Ha HHTCpeCHTC Ha KjJCJJ.HTOjJHTC H Jl.JI'hJKHHK3.
         J13BCCTHO MH         e   HCK3HCTO BH 38 CBHKBBHC H3 Cb6paHHe Ha KpCL\11TOpUTC 33 H360p Ha
BTOjJH CHH/1HK, HO TOB3 He npOMCIHI Cb3)13JI3T3 Ce B MOIIT3 pa60Ta C!lyY31.1H!I, l<O!ITO 11M3
nenocpcACTBen            ecpe><T   Bbpxy      BCII'IKI1        sac.    Ho          pEGnope):(6ara                  Ha      'lJJ.       660,       a.J1.   1      3a
!106poCbBCCTHO 113nbJJHeHHe Ha 3a,!\bJJJKeHH5!Ta H cnoenpeMCHHO yBe):(OMJ!BaHe Ha KPCI\HTOpirre,
K3KTO H L(06pOCbBCCTHOTO OTHOIIJCH!JC, KOCTO CbM i\JIL)l<H3 JJ.3 0Cb!l1CCTBJ!B3M, Me 33)1bJIJK383T ll.3
pmrne)!(Jl.aM Bbnpocnre nOT rn.T. namaa mnepec.


         fio Ta3H IIpH'l!!Ha,


         Bu   HHH¢opMHpaM 3a noco~JeHHTe                  no-rope       o6croaTencTna) BKJilO'UITemiO 11                                         c ornen         Ha
 XHITOTC33T3 110C04CHa B 'lJI. 657, 3J1.1, T.4 OT              T3,    pEGrJIClK):(aJ.l(a Bb3MOJ!<HOCTT3, npH npeUCHKa OT
 ueo6xo!\HMOCT       11a   noHCKaTe HE3Al3ABHA cwma Ha CHHL\HKa .• I<aTO                                    na     ocHoBaHae Yn. 657, aJI.                          8
 110COYHTC Cl!H):(HKbT, KOHTO C'b!l'hT 113 Ha:JH3'lH, Cb06pB3eHO C npC!\CT3BCHflTe Bawa HHTepecH B
 rrpoH3BOJJ.CTEOTO no HCCbCTOJ!TCJIHOCT BOIJ.CHO cnpHMO Ebp llporrbpTH )l,esenonMbHT                                                            A,[(.



 1!.07.2014 [.                                                          C     ynalKCHHe:
                                                                             f'aai<a
                                                                                                     ~~
                                                                                                   KOJ1~                            caHIJ,HI< Ha          ,EbP
                                                                             IIPOIT1PTl1                    )l,EBEJ10!1M'1HT"                             A)],      e
                                                                             ;HCC'W;TOJU;el!lj.O~t. ·· -.                    •'r>'c:.'i·, i':
                                                                             .'    ·~·~,   ;,{:1.>.
                                                                                            •; !
                                                                                              ·. .-.
                                                                            ·-.
                                                                             ...   ~
                                                                                   '! : ;"
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 256 of 271




                  EXHIBIT 72
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 257 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 258 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 259 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 260 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 261 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 262 of 271




                  EXHIBIT 73
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 263 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 264 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 265 of 271




                  EXHIBIT 74
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 266 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 267 of 271




                  EXHIBIT 75
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 268 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 269 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 270 of 271
Case 1:18-cv-11072-GHW-RWL Document 280-4 Filed 02/22/20 Page 271 of 271
